DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed June 11, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha et al. (US 2017/0288093 A1).


In regard to claim 2, Cha et al. teach the first, second, and third LED sub-units 10/20/30 comprising a first LED stack 10a/10b/10c, a second LED stack 20a/20b/20c, and a third LED stack 30a/30b/30c, respectively; and the first, second, and third LED stacks (10a/10b/10c, 20a/20b/20c, 30a/30b/30c) configured to emit red light, green light, and blue light, respectively (Figure 7, pages 2-5, paragraphs [0026]-[0064]).
In regard to claim 3, Cha et al. teach a first reflective electrode 16 disposed between the TFT substrate 60 and the first LED sub-unit 10 and in contact with a lower surface of the first LED sub-unit 10, wherein the connectors (at CE, E2 and E3) comprise a first lower connector (12b, 14b or 15b) connecting the first reflective 
In regard to claim 14, Cha et al. teach a first color filter 19b interposed between the first LED sub-unit 10 and the second LED subunit 20, and configured to transmit light generated from the first LED sub-unit 10 and reflect light generated from the second LED sub-unit 20; and a second color filter 29b interposed between the second LED sub-unit 20 and the third LED subunit 30, and configured to transmit light generated from the first and second LED sub-units 10/20 and reflect light generated from the third LED sub-unit 30 (Figure 38, pages 2-10, paragraphs [0026]-[0146]). 
In regard to claim 16, Cha et al. teach the display apparatus 50 configured to be driven in an active matrix manner (Figure 7, pages 2-5, paragraphs [0026]-[0064]). 
In regard to claim 18, Cha et al. teach the first reflective electrode (material of 16) disposed between the first LED sub-unit 10 and the electrode pads NO/P2/P3 (Figure 7, pages 2-5, paragraphs [0026]-[0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2017/0288093 A1) as applied to claims 1-3, 14, 16 and 18 above, and further in view of Liao et al. (US 2018/0283642 A1).
Cha et al. teach all mentioned in the rejection above.
In regard to claim 20, Cha et al. also teach the first LED sub-unit 10 configured to emit one of red, green, and blue light; the second LED sub-unit 20 configured to emit a different one of red, green, and blue light from the first LED sub-unit 10; and the third LED sub-unit 30 configured to emit a different one of red, green, and blue light from the first and second LED sub-units 10/20 (Figure 7, pages 2-5, paragraphs [0026]-[0064]).
However, Cha et al. fail to teach a micro LED having a surface area less than about 10,000 square µm.
Liao et al. teach a micro LED having a surface area less than about 10,000 square µm (Figures 23A-23E, pages 8-9, paragraph [0120]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus structure as taught by Cha et al. with the display apparatus having a micro LED having a surface area less than about 10,000 square µm as taught by Liao et al. to meet the diversified requirements of optical effect designs (page 1, paragraph [0005])


Allowable Subject Matter
Claims 4, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5-13 and 17 are objected to as being dependent upon objected claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display apparatus structures:
Banna et al. (US 10,388,691 B2)		Hashimoto et al. (US 9,337,400 B2)	Huppmann et al. (US 10,686,099 B2)	Katsuno et al. (US 9,076,929 B2)
Lee et al. (US 9,923,032 B2)		Naijo et al. (US 2016/0005375 A1)
Negley et al. (US 2017/0194298 A1)	Nishikawa et al. (US 2003/0039278 A1)
Or-Bach et al. (US 9,419,031 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
October 28, 2020
/IDA M SOWARD/Primary Examiner, Art Unit 2822